MEMORANDUM **
Ricardo Silva-Valencia appeals the sentence imposed following his guilty plea to being a deported alien found in the United States in violation of 8 U.S.C. § 1326. As Silva-Valencia acknowledges in his citation of supplemental authorities, our recent decision in United States v. Diaz-Luevano, 494 F.3d 1159 (9th Cir.2007) (per curiam), forecloses his contention that the district court erred in increasing his maximum sentence on the basis of a reinstatement of an immigration judge’s removal order. As he acknowledges in his opening brief, his contention that the district court violated his constitutional rights by increasing his statutory maximum on the basis of a prior conviction neither alleged in the indictment nor admitted also is foreclosed. See United States v. Grisel, 488 F.3d 844, 846 (9th Cir.2007) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.